Exhibit 10(rr)

 

EMPLOYMENT AGREEMENT

 

This Agreement, dated as of January 23, 2006, by and between Andrew M. Schleimer
(the “Executive”) and Six Flags, Inc., a Delaware corporation (the “Company”).

 

WITNESSETH

 

WHEREAS, the Company has offered Executive, and Executive has accepted,
employment on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and Executive wish to set forth such terms and conditions
in a binding written agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

 


1.                                       TERM OF EMPLOYMENT. EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL BEGIN ON JANUARY 18, 2006 (THE “EFFECTIVE
DATE”) AND END ON THE FOURTH ANNIVERSARY THEREOF (THE “TERM”), SUBJECT TO
EARLIER TERMINATION IN ACCORDANCE WITH SECTION 4 HEREOF.


 


2.                                       POSITION, DUTIES AND LOCATION.


 


(A)                                  POSITION. BEGINNING ON THE EFFECTIVE DATE,
EXECUTIVE SHALL SERVE AS THE EXECUTIVE VICE PRESIDENT, IN-PARK SERVICES OF THE
COMPANY, WITH THE DUTIES AND RESPONSIBILITIES CUSTOMARILY ASSIGNED TO SUCH
POSITION AND SUCH OTHER DUTIES AS MAY REASONABLY BE ASSIGNED TO EXECUTIVE FROM
TIME TO TIME BY THE CHIEF EXECUTIVE OFFICER CONSISTENT WITH SUCH POSITION. THE
EXECUTIVE SHALL AT ALL TIMES REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER.


 


(B)                                 DUTIES. DURING HIS EMPLOYMENT WITH THE
COMPANY, EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL HIS BUSINESS ATTENTION AND
TIME TO THE DUTIES REASONABLY ASSIGNED TO HIM BY THE CHIEF EXECUTIVE OFFICER
CONSISTENT WITH EXECUTIVE’S POSITION AND SHALL USE HIS REASONABLE BEST EFFORTS
TO CARRY OUT SUCH DUTIES FAITHFULLY AND EFFICIENTLY.


 


(C)                                  LOCATION. EXECUTIVE’S PRINCIPAL PLACE OF
EMPLOYMENT SHALL BE LOCATED IN NEW YORK, NEW YORK; PROVIDED THAT EXECUTIVE WILL
TRAVEL AND RENDER SERVICES AT SUCH LOCATIONS AS MAY REASONABLY BE REQUIRED BY
HIS DUTIES HEREUNDER.


 


3.                                       COMPENSATION.


 


(A)                                  BASE SALARY. DURING HIS EMPLOYMENT WITH THE
COMPANY, EXECUTIVE SHALL RECEIVE A BASE SALARY (THE “BASE SALARY”) AT AN ANNUAL
RATE OF $500,000  BASE SALARY SHALL BE PAID AT SUCH TIMES AND IN SUCH
INSTALLMENTS AS THE COMPANY CUSTOMARILY PAYS THE BASE SALARIES OF ITS EMPLOYEES.
THE BASE SALARY MAY BE INCREASED, BUT NOT BE REDUCED, IN THE

 

--------------------------------------------------------------------------------


 


DISCRETION OF THE COMPANY, AND THE TERM “BASE SALARY” SHALL THEREAFTER REFER TO
THE BASE SALARY AS SO INCREASED.


 


(B)                                 ANNUAL BONUS. DURING HIS EMPLOYMENT WITH THE
COMPANY, EXECUTIVE SHALL BE PAID AN ANNUAL BONUS IN THE DISCRETION OF THE
COMPANY; PROVIDED THAT IN NO EVENT WILL EXECUTIVE’S ANNUAL BONUS BE LESS THAN
$100,000.


 


(C)                                  SIGNING BONUS.              AT THE
EFFECTIVE DATE, EXECUTIVE SHALL RECEIVE A SIGNING BONUS IN THE AMOUNT OF
$200,000.


 


(D)                                 EQUITY AWARDS.


 


(I)                                     AS SOON AS PRACTICABLE FOLLOWING
EXECUTIVE’S EXECUTION OF THIS AGREEMENT, THE COMPANY SHALL GRANT EXECUTIVE AN
OPTION TO PURCHASE 100,000 SHARES OF ITS COMMON STOCK (THE “OPTION”) UNDER THE
COMPANY’S APPLICABLE STOCK OPTION AND INCENTIVE PLAN (THE “PLAN”). THE PER SHARE
EXERCISE PRICE OF THE OPTION SHALL BE THE FAIR MARKET VALUE (AS DETERMINED UNDER
THE PLAN) OF THE COMPANY’S COMMON STOCK ON THE DATE OF GRANT. SUBJECT TO
EXECUTIVE’S CONTINUING EMPLOYMENT WITH THE COMPANY AND THE PROVISIONS OF
SECTION 4(B), THE OPTION SHALL VEST 20% ON THE DATE OF GRANT AND THE REMAINDER
SHALL VEST IN FOUR EQUAL INSTALLMENTS ON THE FIRST FOUR ANNIVERSARIES OF THE
EFFECTIVE DATE. IN THE EVENT OF STOCK SPLIT, STOCK DIVIDEND, SHARE COMBINATION,
EXCHANGE OF SHARES, RECAPITALIZATION, MERGER, CONSOLIDATION, REORGANIZATION,
LIQUIDATION OR OTHER COMPARABLE CHANGES OR TRANSACTIONS OF OR BY THE COMPANY, AN
APPROPRIATE ADJUSTMENT TO THE NUMBER AND/OR TYPE OF SHARES INTO WHICH THE OPTION
IS EXERCISABLE SHALL BE MADE TO GIVE PROPER EFFECT TO SUCH EVENT.


 


(II)                                  AS SOON AS PRACTICABLE FOLLOWING
EXECUTIVE’S EXECUTION OF THIS AGREEMENT, THE COMPANY SHALL GRANT EXECUTIVE AN
AWARD OF 100,000 RESTRICTED SHARES OF ITS COMMON STOCK (THE “RESTRICTED SHARES”)
UNDER THE PLAN. SUBJECT TO EXECUTIVE’S CONTINUING EMPLOYMENT WITH THE COMPANY
AND THE PROVISIONS OF SECTION 4(B), THE RESTRICTED SHARES SHALL BECOME VESTED
AND THE RESTRICTIONS THEREON SHALL LAPSE IN THREE EQUAL INSTALLMENTS ON EACH OF
JANUARY 1, 2007, JANUARY 1, 2008 AND JANUARY 1, 2009. IN THE EVENT OF STOCK
SPLIT, STOCK DIVIDEND, SHARE COMBINATION, EXCHANGE OF SHARES, RECAPITALIZATION,
MERGER, CONSOLIDATION, REORGANIZATION, LIQUIDATION OR OTHER COMPARABLE CHANGES
OR TRANSACTIONS OF OR BY THE COMPANY, AN APPROPRIATE ADJUSTMENT TO THE NUMBER
AND/OR TYPE OF RESTRICTED SHARES SHALL BE MADE TO GIVE PROPER EFFECT TO SUCH
EVENT.


 


(E)                                  BENEFITS. DURING HIS EMPLOYMENT WITH THE
COMPANY, THE COMPANY SHALL PROVIDE, AND THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN OR RECEIVE BENEFITS UNDER ANY PENSION PLAN, PROFIT SHARING PLAN,
STOCK OPTION PLAN, STOCK PURCHASE PLAN OR ARRANGEMENT, HEALTH AND ACCIDENT PLAN
OR ANY OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT MADE AVAILABLE NOW OR IN THE
FUTURE TO EXECUTIVES OF THE COMPANY; PROVIDED EXECUTIVE COMPLIES WITH THE
CONDITIONS ATTENDANT WITH COVERAGE UNDER SUCH PLANS OR ARRANGEMENTS. NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED TO REQUIRE THE COMPANY TO ESTABLISH ANY PLAN
OR ARRANGEMENT NOT IN EXISTENCE ON THE DATE HEREOF OR TO PREVENT THE COMPANY
FROM MODIFYING OR TERMINATING ANY PLAN OR ARRANGEMENT IN EXISTENCE ON THE DATE
HEREOF. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXECUTIVE SHALL BE
ENTITLED TO NO LESS THAN TWO WEEKS OF PAID VACATION PER CALENDAR YEAR.

 

2

--------------------------------------------------------------------------------


 


(E)                                  PERQUISITES; EXPENSES. DURING HIS
EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL BE ENTITLED TO PERQUISITES ON THE
SAME BASIS AS PERQUISITES ARE GENERALLY PROVIDED TO EXECUTIVES OF THE COMPANY,
INCLUDING CAR SERVICE TO AND FROM AIRPORTS AND FIRST CLASS AIR TRAVEL FOR
FLIGHTS IN EXCESS OF 2.5 HOURS. IN ADDITION, THE COMPANY SHALL PROMPTLY PAY OR,
IF SUCH EXPENSES ARE PAID DIRECTLY BY EXECUTIVE, THE EXECUTIVE SHALL BE ENTITLED
TO RECEIVE PROMPT REIMBURSEMENT, FOR ALL REASONABLE EXPENSES THAT EXECUTIVE
INCURS DURING HIS EMPLOYMENT WITH THE COMPANY IN CARRYING OUT EXECUTIVE’S DUTIES
UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE INCURRED IN
CONNECTION WITH BUSINESS RELATED TRAVEL OR ENTERTAINMENT, UPON PRESENTATION OF
EXPENSE STATEMENTS AND CUSTOMARY SUPPORTING DOCUMENTATION.

 


4.                                       TERMINATION OF EMPLOYMENT.


 


(A)                                  DEATH; DISABILITY; TERMINATION FOR CAUSE.
EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY UPON HIS DEATH OR
DISABILITY (AS DEFINED BELOW). THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT
FOR CAUSE (AS DEFINED BELOW) WITHOUT PRIOR NOTICE. UPON A TERMINATION OF
EXECUTIVE’S EMPLOYMENT (I) DUE TO EXECUTIVE’S DEATH OR DISABILITY, OR (II) BY
THE COMPANY FOR CAUSE, EXECUTIVE (OR, IN THE CASE OF EXECUTIVE’S DEATH,
EXECUTIVE’S ESTATE AND/OR BENEFICIARIES) SHALL BE ENTITLED TO: (A) UNPAID BASE
SALARY THROUGH THE DATE OF THE TERMINATION; (B) ANY EARNED BUT UNPAID BONUS FOR
THE PRIOR FISCAL YEAR OF THE COMPANY; AND (C) ANY BENEFITS DUE TO EXECUTIVE
UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY AND ANY PAYMENTS DUE TO EXECUTIVE
UNDER THE TERMS OF ANY COMPANY PROGRAM, ARRANGEMENT OR AGREEMENT, EXCLUDING ANY
SEVERANCE PROGRAM OR POLICY (COLLECTIVELY, THE “ACCRUED AMOUNTS”). EXECUTIVE
SHALL HAVE NO FURTHER RIGHT OR ENTITLEMENT UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT IN THE EVENT OF A TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO
EXECUTIVE’S DEATH OR DISABILITY, ALL OPTIONS AND RESTRICTED SHARES PREVIOUSLY
GRANTED TO EXECUTIVE SHALL FULLY VEST.


 


(B)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON. (I)  THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE AND
EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR GOOD REASON, IN EACH CASE UPON THIRTY
DAYS PRIOR WRITTEN NOTICE. IN THE EVENT THAT, DURING THE TERM, THE COMPANY
TERMINATES THE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE OR EXECUTIVE TERMINATES HIS
EMPLOYMENT FOR GOOD REASON, EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING IN LIEU
OF ANY PAYMENTS OR BENEFITS UNDER ANY SEVERANCE PROGRAM OR POLICY OF THE
COMPANY, AND SUBJECT TO EXECUTION BY EXECUTIVE OF A WAIVER AND RELEASE OF CLAIMS
IN A FORM REASONABLY DETERMINED BY THE COMPANY:


 


(I) THE ACCRUED AMOUNTS;


 


(II) A LUMP SUM CASH SEVERANCE PAYMENT EQUAL TO THE UNPAID BALANCE OF THE BASE
SALARY AND ANNUAL BONUSES EXECUTIVE WOULD HAVE BEEN PAID FOR THE BALANCE OF THE
TERM HEREOF MEASURED FROM THE DATE OF TERMINATION OF EMPLOYMENT PURSUANT TO THIS
PARAGRAPH 4(B) TO THE EXPIRATION DATE OF THE TERM; THE SEVERANCE PAYABLE SHALL
BE COMPUTED BASED UPON (A) EXECUTIVE’S HIGHEST BASE SALARY IN EFFECT AT ANY TIME
DURING HIS EMPLOYMENT WITH THE COMPANY AND (B)  EXECUTIVE’S ANNUAL BONUS
RECEIVED FOR THE MOST RECENT COMPLETED FISCAL YEAR OF THE COMPANY PRIOR TO THE
DATE OF TERMINATION;

 

3

--------------------------------------------------------------------------------


 


(III) CONTINUED COVERAGE FOR A PERIOD OF TWELVE MONTHS COMMENCING ON THE DATE OF
TERMINATION (A) FOR EXECUTIVE (AND HIS ELIGIBLE DEPENDENTS, IF ANY) UNDER THE
COMPANY’S HEALTH PLANS ON THE SAME BASIS AS SUCH COVERAGE IS MADE AVAILABLE TO
EXECUTIVES EMPLOYED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, CO-PAYS,
DEDUCTIBLES AND OTHER REQUIRED PAYMENTS AND LIMITATIONS) AND (B) UNDER ANY
COMPANY LIFE INSURANCE PLAN IN WHICH EXECUTIVE WAS PARTICIPATING IMMEDIATELY
PRIOR TO THE DATE OF TERMINATION; AND


 


(IV) OTHER THAN IN THE EVENT OF A TERMINATION FOR GOOD REASON PURSUANT TO
SECTION 4(C)(III)(D), FULL VESTING OF ALL OPTIONS AND RESTRICTED SHARES
PREVIOUSLY GRANTED TO EXECUTIVE.


 


(C)                                 
DEFINITIONS.                                  FOR PURPOSES OF THIS AGREEMENT,
THE FOLLOWING DEFINITIONS SHALL APPLY:


 


(I)                                     “CAUSE” SHALL MEAN: (A) EXECUTIVE’S
WILLFUL AND CONTINUING FAILURE (EXCEPT WHERE DUE TO PHYSICAL OR MENTAL
INCAPACITY) TO PERFORM HIS DUTIES HEREUNDER; (B) EXECUTIVE’S WILLFUL MALFEASANCE
OR GROSS NEGLECT IN THE PERFORMANCE OF HIS DUTIES HEREUNDER; (C) EXECUTIVE’S
CONVICTION OF, OR PLEA OF GUILTY OR NOLO CONTENDERE TO, THE COMMISSION OF A
FELONY OR A MISDEMEANOR INVOLVING MORAL TURPITUDE; (D) THE COMMISSION BY
EXECUTIVE OF AN ACT OF FRAUD OR EMBEZZLEMENT AGAINST THE COMPANY OR ANY
AFFILIATE; OR (E) EXECUTIVE’S WILLFUL BREACH OF ANY MATERIAL PROVISION OF THIS
AGREEMENT. FOR PURPOSES OF THE PRECEDING SENTENCE, NO ACT OR FAILURE TO ACT BY
EXECUTIVE SHALL BE CONSIDERED “WILLFUL” UNLESS DONE OR OMITTED TO BE DONE BY
EXECUTIVE IN BAD FAITH AND WITHOUT REASONABLE BELIEF THAT EXECUTIVE’S ACTION OR
OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.


 


(II)                                  “DISABILITY” SHALL HAVE THE SAME MEANING
AS IN, AND SHALL BE DETERMINED IN A MANNER CONSISTENT WITH ANY DETERMINATION
UNDER, THE LONG-TERM DISABILITY PLAN OF THE COMPANY IN WHICH EXECUTIVE
PARTICIPATES FROM TIME TO TIME, OR IF EXECUTIVE IS NOT COVERED BY SUCH A PLAN,
“DISABILITY” SHALL MEAN EXECUTIVE’S PERMANENT PHYSICAL OR MENTAL INJURY, ILLNESS
OR OTHER CONDITION THAT PREVENTS EXECUTIVE FROM PERFORMING HIS DUTIES TO THE
COMPANY, AS REASONABLY DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY.


 


(III)                               “GOOD REASON” SHALL MEAN THE OCCURRENCE,
WITHOUT EXECUTIVE’S EXPRESS WRITTEN CONSENT, OF: (A) AN ADVERSE CHANGE IN
EXECUTIVE’S EMPLOYMENT’S TITLE; (B) A SIGNIFICANT DIMINUTION IN EXECUTIVE’S
EMPLOYMENT DUTIES, RESPONSIBILITIES OR AUTHORITY, OR THE ASSIGNMENT TO EXECUTIVE
OF DUTIES THAT ARE MATERIALLY INCONSISTENT WITH HIS POSITION; (C) ANY REDUCTION
IN BASE SALARY; (D) A RELOCATION OF EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT TO
A LOCATION OUTSIDE OF THE NEW YORK METROPOLITAN AREA; OR (E) ANY WILLFUL BREACH
BY THE COMPANY OF ANY MATERIAL PROVISION OF THIS AGREEMENT WHICH IS NOT CURED
WITHIN 15 DAYS AFTER WRITTEN NOTICE IS RECEIVED FROM THE EXECUTIVE.


 


5.                                       CONFIDENTIALITY OF TRADE SECRETS AND
BUSINESS INFORMATION. EXECUTIVE AGREES THAT EXECUTIVE WILL NOT, AT ANY TIME
DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THEREAFTER, DISCLOSE OR USE
ANY TRADE SECRET, PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE OF THE COMPANY (COLLECTIVELY, “CONFIDENTIAL
INFORMATION”), OBTAINED DURING THE COURSE OF SUCH EMPLOYMENT, EXCEPT FOR
DISCLOSURES AND USES


 

4

--------------------------------------------------------------------------------


 


REQUIRED IN THE COURSE OF SUCH EMPLOYMENT OR WITH THE WRITTEN PERMISSION OF THE
COMPANY OR, AS APPLICABLE, ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY OR AS MAY
BE REQUIRED BY LAW; PROVIDED THAT, IF EXECUTIVE RECEIVES NOTICE THAT ANY PARTY
WILL SEEK TO COMPEL HIM BY PROCESS OF LAW TO DISCLOSE ANY CONFIDENTIAL
INFORMATION, EXECUTIVE SHALL PROMPTLY NOTIFY THE COMPANY AND COOPERATE WITH THE
COMPANY IN SEEKING A PROTECTIVE ORDER AGAINST SUCH DISCLOSURE.


 


6.                                       RETURN OF INFORMATION. EXECUTIVE AGREES
THAT AT THE TIME OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
WHETHER AT THE INSTANCE OF EXECUTIVE OR THE COMPANY, AND REGARDLESS OF THE
REASONS THEREFORE, EXECUTIVE WILL DELIVER TO THE COMPANY, AND NOT KEEP OR
DELIVER TO ANYONE ELSE, ANY AND ALL NOTES, FILES, MEMORANDA, PAPERS AND, IN
GENERAL, ANY AND ALL PHYSICAL (INCLUDING ELECTRONIC) MATTER CONTAINING
CONFIDENTIAL INFORMATION AND OTHER INFORMATION RELATING TO THE BUSINESS OF THE
COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY WHICH ARE IN EXECUTIVE’S
POSSESSION, EXCEPT AS OTHERWISE CONSENTED IN WRITING BY THE COMPANY AT THE TIME
OF SUCH TERMINATION. THE FOREGOING SHALL NOT PREVENT EXECUTIVE FROM RETAINING
COPIES OF PERSONAL DIARIES, PERSONAL NOTES, PERSONAL ADDRESS BOOKS, PERSONAL
CALENDARS, AND ANY OTHER PERSONAL INFORMATION (INCLUDING, WITHOUT LIMITATION,
INFORMATION RELATING TO EXECUTIVE’S COMPENSATION), BUT ONLY TO THE EXTENT SUCH
COPIES DO NOT CONTAIN ANY CONFIDENTIAL INFORMATION.


 


7.                                       NONCOMPETITION. IN CONSIDERATION FOR
THE COMPENSATION PAYABLE TO EXECUTIVE UNDER THIS AGREEMENT, EXECUTIVE AGREES
THAT EXECUTIVE WILL NOT, DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR
A PERIOD OF ONE (1) YEAR AFTER ANY TERMINATION OF EMPLOYMENT, RENDER SERVICES TO
A COMPETITOR OF THE COMPANY OR ANY OF ITS AFFILIATE, REGARDLESS OF THE NATURE
THEREOF, OR ENGAGE IN ANY ACTIVITY WHICH IS IN DIRECT CONFLICT WITH OR ADVERSE
TO THE INTERESTS OF THE COMPANY OR ANY AFFILIATE. FOR PURPOSES OF THIS
AGREEMENT, “COMPETITOR” SHALL MEAN ANY BUSINESS OR ENTERPRISE WHICH OPERATES
THEME PARKS OR ENGAGES IN THE MEDIA OR ENTERTAINMENT BUSINESS OR IN ANY OTHER
BUSINESS THAT IS COMPETITIVE WITH THE BUSINESS OF THE COMPANY. NOTWITHSTANDING
THE FOREGOING, EXECUTIVE’S PROVIDING SERVICES TO AN AFFILIATE OF A COMPETITOR
THAT ARE NOT COMPETITIVE WITH THE BUSINESS ACTIVITIES OF THE COMPANY SHALL NOT
BE A VIOLATION OF THE RESTRICTIONS OF THIS SECTION 7, AND NOTHING IN THIS
SECTION 7 SHALL RESTRICT EXECUTIVE FROM PROVIDING INVESTMENT BANKING OR
FINANCIAL ADVISORY SERVICES TO COMPANIES IN THE MEDIA AND ENTERTAINMENT
BUSINESS.


 


8.                                       NONINTERFERENCE. DURING EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING ANY
TERMINATION, EXECUTIVE AGREES NOT TO DIRECTLY OR INDIRECTLY RECRUIT, SOLICIT OR
INDUCE, ANY EMPLOYEES, CONSULTANTS OR INDEPENDENT CONTRACTORS OF THE COMPANY,
ANY ENTITY IN WHICH THE COMPANY HAS MADE A SIGNIFICANT INVESTMENT, OR ANY ENTITY
TO WHICH EXECUTIVE RENDERS SERVICES PURSUANT TO THE TERMS OF THIS AGREEMENT
(EACH, A “RESTRICTED ENTITY”) TO TERMINATE, ALTER OR MODIFY THEIR EMPLOYMENT OR
OTHER RELATIONSHIP WITH THE COMPANY OR ANY RESTRICTED ENTITY. DURING EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING ANY
TERMINATION THEREOF, EXECUTIVE AGREES NOT TO DIRECTLY OR INDIRECTLY SOLICIT ANY
CUSTOMER OR BUSINESS PARTNER OF THE COMPANY OR ANY RESTRICTED ENTITY TO
TERMINATE, ALTER OR MODIFY ITS RELATIONSHIP WITH THE COMPANY OR THE RESTRICTED
ENTITY OR TO INTERFERE WITH THE COMPANY’S OR ANY RESTRICTED ENTITY’S
RELATIONSHIPS WITH ANY OF ITS CUSTOMERS OR BUSINESS PARTNERS ON BEHALF OF ANY
ENTERPRISE THAT DIRECTLY OR INDIRECTLY COMPETES WITH THE COMPANY OR THE
RESTRICTED ENTITY.

 

5

--------------------------------------------------------------------------------


 


9.                                       ENFORCEMENT. EXECUTIVE ACKNOWLEDGES AND
AGREES THAT:  (I) THE PURPOSE OF THE COVENANTS SET FORTH IN SECTIONS 5 THROUGH 8
ABOVE IS TO PROTECT THE GOODWILL, TRADE SECRETS AND OTHER CONFIDENTIAL
INFORMATION OF THE COMPANY; (II) BECAUSE OF THE NATURE OF THE BUSINESS IN WHICH
THE COMPANY IS ENGAGED AND BECAUSE OF THE NATURE OF THE CONFIDENTIAL INFORMATION
TO WHICH EXECUTIVE HAS ACCESS, IT WOULD BE IMPRACTICAL AND EXCESSIVELY DIFFICULT
TO DETERMINE THE ACTUAL DAMAGES OF THE COMPANY IN THE EVENT EXECUTIVE BREACHED
ANY SUCH COVENANTS; AND (III) REMEDIES AT LAW (SUCH AS MONETARY DAMAGES) FOR ANY
BREACH OF EXECUTIVE’S OBLIGATIONS UNDER SECTIONS 5 THROUGH 8 WOULD BE
INADEQUATE. EXECUTIVE THEREFORE AGREES AND CONSENTS THAT IF EXECUTIVE COMMITS
ANY BREACH OF A COVENANT UNDER SECTIONS 5 THROUGH 8, THE COMPANY SHALL HAVE THE
RIGHT (IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHT OR REMEDY THAT MAY BE
AVAILABLE TO IT) TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF FROM A COURT OF
COMPETENT JURISDICTION, WITHOUT POSTING ANY BOND OR OTHER SECURITY AND WITHOUT
THE NECESSITY OF PROOF OF ACTUAL DAMAGE. IF ANY PORTION OF SECTIONS 5 THROUGH 8
IS HEREAFTER DETERMINED TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, SUCH
DETERMINATION SHALL NOT AFFECT THE REMAINDER THEREOF, WHICH SHALL BE GIVEN THE
MAXIMUM EFFECT POSSIBLE AND SHALL BE FULLY ENFORCED, WITHOUT REGARD TO THE
INVALID PORTIONS. IN PARTICULAR, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF THE COVENANTS SET FORTH IN SECTION 7 ARE FOUND BY A COURT OR AN
ARBITRATOR TO BE UNREASONABLE, EXECUTIVE AND THE COMPANY AGREE THAT THE MAXIMUM
PERIOD, SCOPE OR GEOGRAPHICAL AREA THAT IS FOUND TO BE REASONABLE SHALL BE
SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA, AND THAT THE COURT OR
ARBITRATOR SHALL REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM
PERIOD, SCOPE AND AREA PERMITTED BY LAW. IF ANY OF THE COVENANTS OF SECTIONS 5
THROUGH 8 ARE DETERMINED TO BE WHOLLY OR PARTIALLY UNENFORCEABLE IN ANY
JURISDICTION, SUCH DETERMINATION SHALL NOT BE A BAR TO OR IN ANY WAY DIMINISH
THE COMPANY’S RIGHT TO ENFORCE ANY SUCH COVENANT IN ANY OTHER JURISDICTION.


 


10.                                 INDEMNIFICATION. THE COMPANY SHALL INDEMNIFY
EXECUTIVE AGAINST ANY AND ALL LOSSES, LIABILITIES, DAMAGES, EXPENSES (INCLUDING
ATTORNEYS’ FEES) JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT INCURRED BY
EXECUTIVE IN CONNECTION WITH ANY CLAIM, ACTION, SUIT OR PROCEEDING (WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE), INCLUDING ANY ACTION BY OR IN
THE RIGHT OF THE COMPANY, BY REASON OF ANY ACT OR OMISSION TO ACT IN CONNECTION
WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER TO THE FULL EXTENT THAT THE COMPANY
IS PERMITTED TO INDEMNIFY A DIRECTOR, OFFICER, EMPLOYEE OR AGENT AGAINST THE
FOREGOING UNDER APPLICABLE LAW. THE COMPANY SHALL AT ALL TIMES CAUSE EXECUTIVE
TO BE INCLUDED, IN HIS CAPACITY HEREUNDER, UNDER ALL LIABILITY INSURANCE
COVERAGE (OR SIMILAR INSURANCE COVERAGE) MAINTAINED BY THE COMPANY FROM TIME TO
TIME.


 


11.                                 EXECUTIVE’S REPRESENTATIONS. EXECUTIVE
ACKNOWLEDGES THAT BEFORE SIGNING THIS AGREEMENT, EXECUTIVE WAS GIVEN THE
OPPORTUNITY TO READ IT, EVALUATE IT AND DISCUSS IT WITH EXECUTIVE’S PERSONAL
ADVISORS. EXECUTIVE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS NOT PROVIDED
EXECUTIVE WITH ANY LEGAL ADVICE REGARDING THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


12.                                 NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN WHEN DELIVERED (A) PERSONALLY, (B) BY FACSIMILE WITH EVIDENCE OF
COMPLETED TRANSMISSION, OR (C) DELIVERED BY OVERNIGHT COURIER TO THE PARTY
CONCERNED AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH
PARTY MAY SUBSEQUENTLY GIVE SUCH NOTICE OF:


 

If to the Company:

 

Six Flags, Inc

122 E. 42nd Street, 49th Floor

New York, New York  10168

Attn: Chief Executive Officer

 

If to the Executive:

 

Andrew M. Schleimer

c/o Six Flags, Inc.

122 E. 42nd Street, 49th Floor

New York, New York  10168

 

with a copy to:

 

Alan L. Sklover, Esq

Sklover & Associates, LLC

10 Rockefeller Plaza

New York, Ny 10020

 


13.                                 ASSIGNMENT AND SUCCESSORS. THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS
AND ASSIGNS. THE COMPANY MAY ASSIGN THIS AGREEMENT TO ANOTHER CORPORATION,
LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE OR OTHER BUSINESS IN WHICH
THE COMPANY HAS MADE AN INVESTMENT.


 


14.                                 GOVERNING LAW; AMENDMENT. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF DELAWARE,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. THIS AGREEMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY EXECUTIVE AND THE
COMPANY OR THEIR RESPECTIVE SUCCESSORS AND LEGAL REPRESENTATIVES.


 


15.                                 SEVERABILITY. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT. IF ANY
PROVISION OF THIS AGREEMENT SHALL BE HELD INVALID OR UNENFORCEABLE IN PART, THE
REMAINING PORTION OF SUCH PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF THIS
AGREEMENT, SHALL REMAIN VALID AND ENFORCEABLE AND CONTINUE IN FULL FORCE AND
EFFECT TO THE FULLEST EXTENT CONSISTENT WITH LAW.

 

7

--------------------------------------------------------------------------------


 


16.                                 TAX WITHHOLDING. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE COMPANY MAY WITHHOLD FROM AMOUNTS PAYABLE UNDER
THIS AGREEMENT ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES THAT ARE REQUIRED TO
BE WITHHELD BY APPLICABLE LAWS OR REGULATIONS.


 


17.                                 NO WAIVER. EXECUTIVE’S OR THE COMPANY’S
FAILURE TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF, OR TO ASSERT ANY
RIGHT UNDER, THIS AGREEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION
OR RIGHT OR OF ANY OTHER PROVISION OF OR RIGHT UNDER THIS AGREEMENT. ANY
PROVISION OF THIS AGREEMENT MAY BE WAIVED BY EITHER PARTY; PROVIDED THAT BOTH
PARTIES AGREE TO SUCH WAIVER IN WRITING.


 


18.                                 NO MITIGATION. IN NO EVENT SHALL EXECUTIVE
BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE OTHER ACTION BY WAY OF MITIGATION
OF THE AMOUNTS PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS
AGREEMENT AND SUCH AMOUNTS SHALL NOT BE SUBJECT TO OFFSET OR OTHERWISE REDUCED
WHETHER OR NOT EXECUTIVE OBTAINS OTHER EMPLOYMENT.


 


19.                                 HEADINGS. THE SECTION HEADINGS CONTAINED IN
THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND IN NO MANNER SHALL BE CONSTRUED AS
PART OF THIS AGREEMENT.


 


20.                                 ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES
THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SHALL SUPERSEDE ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT
THERETO.


 


21.                                 DURATION OF TERMS. THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL SURVIVE ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT TO THE EXTENT NECESSARY TO GIVE EFFECT TO SUCH RIGHTS AND
OBLIGATIONS.


 


22.                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[The remainder of this page is intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

 

 

 

SIX FLAGS, INC.

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Andrew M. Schleimer

 

 

 

Andrew M. Schleimer

 

--------------------------------------------------------------------------------